Citation Nr: 1632256	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for depression with anxiety, currently evaluated as 50 percent disabling.

2.  Entitlement to a higher rating for residuals of lumbosacral strain, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher initial rating for right ankle tendonitis, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for left lower extremity sciatica, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher initial rating for right lower extremity sciatica, currently evaluated as 10 percent disabling.

6.  Entitlement to a higher rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

7.  Entitlement to a higher disability rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial compensable rating for hearing loss.

9.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of service connection for tinea pedis.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1996 to August 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

In April 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ), and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the AOJ has not substantially complied with the April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as noted in the April 2015 remand, the Veteran was previously represented by David L. Huffman who is no longer accredited by VA.  An August 2014 letter advised him of this and provided him with alternate representation choices.  As the Veteran has not submitted an updated VA Form 21-22 or 21-22a appointing a new representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the April 2015 remand, the Veteran requested a Travel Board hearing before a Veterans Law Judge sitting at the RO.  The Board also noted that, although the Veteran failed to appear for a July 2014 Travel Board hearing, an August 2014 letter to the Veteran indicated that he had been placed on a list for a hearing at the RO.  As such, the Board remanded the appeal to afford him an opportunity for his requested Travel Board hearing.  The Board instructed the RO provide notice to the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).

The Veterans Appeals Control and Locator System (VACOLS) indicates that a video conference hearing was scheduled for July 2016, and the Veteran once again failed to appear.  However, as noted above, the Veteran requested a Travel Board hearing, and there is nothing to suggest that the Veteran was willing to accept a video conference hearing in lieu of a Travel Board hearing.  Furthermore, the Board notes that there is no indication that the Veteran was informed of the date and time July 2016 hearing as instructed by the April 2015 remand.  Thus, there is no way of telling whether the Veteran received proper notice of the hearing in accordance with 38 C.F.R. § 20.704(b).

Therefore, on remand, the RO must once again schedule the Veteran for a Travel Board hearing in accordance with his request.  The RO must associate with the claims file any notice sent to the Veteran of the date and time of the scheduled hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge sitting at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




